





May 14, 2018




Ms. Jill Jones
7502 Borden Road
Greenville, IN 47124




Dear Jill:


Thank you for your many years of service with Brown-Forman. As discussed, you
will transition your duties as President, CCSA, IMEA, and GTR effective May 31,
2018, which will be your final day of employment. This letter outlines the ways
in which the Company is offering to support you during this transition.


Attached are three sections that cover your existing benefits, the additional
benefits being offered by Brown-Forman, and the subsequent agreement that must
be executed to obtain these additional benefits. The items in Section 1 of this
letter will be provided to you even if you choose not to sign the attached
Release and Agreement in Section 3. If you decide to sign the Release and
Agreement, please note you are agreeing to everything contained in both Sections
1 and 2 as outlined below.




Section 1 - General Information




This section describes your status and rights in various matters, and explains
steps you may need to take. You do not have to sign the Release and Agreement to
receive any of the benefits listed in Section 1.


Vacation
Because you are participating in the Flex Vacation policy, there will not be any
payout for unused vacation.


Holiday Bonus
You will receive a pro-rata portion of current year holiday bonus for your
period of employment from December 1st through your last day of employment. This
payment will be paid in semi-monthly installments as part of the regular payroll
cycle.


Employee Stock Purchase Plan
If you participate in the Employee Stock Purchase Plan, you can either (a) keep
your account or (b) close your account and receive payment of your balance in
cash or shares of stock. You will receive further information and election forms
from Stockholder Relations, or you may contact them at 1-800-777-1636 ext. 7658.


Credit Union
You should contact the Brown-Forman Employees Credit Union at 1-800-777-1636
ext. 7636 regarding payment of your credit union account balance or any
outstanding loans you may be holding.


Unemployment
You should contact your local Unemployment Compensation Office after your last
day of employment to start any unemployment benefits to which you may be
entitled. I can provide you with information on how to start this process.


Corporate Credit Card and Other Amounts Owed
Please complete any outstanding expense reports and make arrangements to
reimburse any amounts owed the Company. You must take these actions whether or
not you sign the Release and Agreement.





--------------------------------------------------------------------------------

Page 2


 
Employee Benefits
Following is a brief explanation of what happens to certain benefits when you
leave Brown-Forman. You will receive additional information directly from the
B-F Benefits Service Center as well. If you have any questions about these
items, or if you need to change the address on file, please contact the Service
Center at (833) 543-1905.


Medical, Vision and Dental Coverage Continuation. If you are enrolled in
medical, dental, and/or vision coverages, those coverages end at the end of the
month in which your employment ends. If you choose, you may continue coverage
for up to 18 months for you and any covered dependents, at your expense, under a
law known as COBRA. You will receive an “Election and Enrollment” form at your
home address within 14 days of your separation.


PLEASE NOTE: COBRA information will come from Businessolver, Brown-Forman’s
partner for administering COBRA. If you do not receive a COBRA packet within 14
days of your separation date, please contact the B-F Benefits Service Center at
(833) 543-1905. You will have 60 days from the date of your COBRA package to
enroll in COBRA benefits. Your premium bill will then be forwarded to you
shortly after your COBRA election package is received by Businessolver. Coverage
is not reinstated until your premium is received by Businessolver. Failure to
pay the premium will result in your coverage not being continued. Reinstatement
can take up to three weeks from the time Businessolver receives your premium.
Once coverage is reinstated, it will be retroactive to your coverage end date so
that no lapse in coverage will occur. If you have claims denied during this
period, please request that your provider re-file once reinstatement has
occurred.


COBRA/Medicare Note: If you become eligible for Medicare while on COBRA, your
COBRA coverage(s) will end in accordance with the federal guidelines. For more
information, go to www.Medicare.gov.


Flexible Spending Accounts (FSAs)
You may elect COBRA for your Health Care FSA if you have a positive balance in
your account at the time of your separation (after deducting submitted expenses
from contributions thus far from payroll). If you choose to continue the Health
Care FSA benefit under COBRA, please note that the Discovery Benefits debit card
will no longer be active after your separation date. You may request
reimbursement for eligible FSA expenses by contacting Discovery Benefits at
(833) 543-1905 or online at brownformanbenefits.com.  If you choose not to
continue the Health Care FSA under COBRA, you have 60 days from your coverage
end date to submit claims for reimbursement for eligible services incurred
through your coverage end date.


If you elect COBRA for your Health Care FSA and continue that coverage through
the end of the plan year, you have until March 1 following the end of the year
to file claims for reimbursement for eligible services and items received or
purchased up to December 31 of the plan year. Should you drop your COBRA
coverage at any point prior to the end of the plan year, you have 60 days from
the coverage term date to file for reimbursement for eligible services and items
received or purchased prior to the date of the COBRA termination.


The Dependent Care FSA cannot be continued under COBRA. If you were
participating in this program, you have 60 days from your coverage termination
date to submit claims for reimbursement for services received through the
coverage end date.


Keep copies of all receipts for services and/or items for which you receive
reimbursement from either a Health Care or Dependent Care FSA with your tax
records for as long as you retain those tax records (recommended seven years).
Discovery Benefits, as required by the IRS, may request verification of expenses
well after the end of the plan year. For questions regarding your FSA
account(s), contact Discovery Benefits at (833) 543-1905.


B-F Live Well





--------------------------------------------------------------------------------

Page 3


You and your enrolled spouse have 30 days from the separation date to redeem any
PulseCash that was earned prior to your departure.


Group Life Insurance
All life insurance benefits end on the last day of employment. These include
Company-paid life insurance plus any additional life insurance coverage for
yourself, your spouse, or dependent child(ren) that you have elected. The plan
allows you, in most cases, to continue life coverage under an individual
conversion policy, which is a whole life policy with The Hartford. The plan also
allows you, in most cases, to “port” your coverage, that is, to continue
coverage under a group term life policy with The Hartford. To apply for
conversion or portability coverage, you must apply within 31 days from your
separation date by calling The Hartford at 1-877-320-0484.


Short-Term and Long-Term Disability
Coverage for any future disability ends upon your separation and cannot be
converted to a private policy.


401(k) Savings Plan
You are entitled to a rollover or distribution of your vested account balance in
the 401(k) plan. Generally, all outstanding contributions are credited to your
account within a few weeks of your separation date. Wells Fargo will provide you
with distribution information soon after your separation date. You can provide
distribution direction to Wells Fargo by logging on to your account at
www.wellsfargo.com or contacting Wells Fargo at 1-800-728-3123.


Please note: Wells Fargo is required by law to withhold 20% of any cash
distribution. To avoid this 20% withholding, you will need to instruct Wells
Fargo to roll the funds directly into some form of Individual Retirement Account
or another employer's plan. If you have an outstanding loan at the time of
separation, you are responsible for making the monthly payments directly to
Wells Fargo. Wells Fargo will send you instructions on how to submit payments.
If you do not receive this within 30 days of your separation date, contact Wells
Fargo at 1-800-728-3123.


Executive Savings Plan (Nonqualified Deferred Compensation Plan)
You will be contacted within four weeks of your separation date with specific
information concerning the payment of this benefit. If you do not receive
information within four weeks of your separation, please contact Prudential at
(800) 824-0040. Please note, if you enrolled in the Plan for the current
calendar year and made an election for a portion of your STIP or LTIP to be
deferred, by law, this deferral must still be made into the Plan even though
your employment will end prior to the actual payment of these bonuses.


Pension and SERP
As a vested participant in the Brown-Forman Salaried Pension Plan and
Supplemental Executive Retirement Plan (SERP), the Brown-Forman Pension Center
will send you detailed information approximately eight weeks after your
separation date indicating the payment options available to you. If you have
questions regarding your pension and SERP information, please contact the
Brown-Forman Pension Center at 1-877-775-1477 or Donna Wimbec at 774-7306


Health Savings Account (HSA)
If you participated in an HSA medical plan and have an HSA with
HealthEquity(HE), you are entitled to your HSA balance and any Employer and
Employee contributions deposited into your account up to your separation date.


Your account will remain with HE and you can contact HE at 1-866-346-5800 for
additional information regarding your account.


Employee Assistance Program (EAP)
These completely confidential services are provided by the Company through Optum
for 30 days after your separation. Continuation of this benefit is also
available under COBRA for 18 months at a minimal cost;





--------------------------------------------------------------------------------

Page 4


however, you must elect it on the COBRA continuation form to be entitled to the
benefit. Optum may be reached at 1-866-374-6061.


















Section 2 - Additional Benefits


This section lists the additional services and financial assistance that the
Company is offering you in return for your signing and fully complying with the
Release and Agreement in Section 3 of this letter.
Transition Payment


After your last day of employment, you will have 12 months of transition
payments. These payments, less required withholdings, will be automatically
deposited to your bank account through the normal semi-monthly payroll process. 
The total payment will be Six Hundred Fifty-Six Thousand, One Hundred
Eighty-five dollars ($656,185.00), which includes base salary, a pro-rated
holiday bonus, a 12-month COBRA subsidy and a lump sum to assist you with
transportation costs.  In arriving at the amount of your transition pay the
following was calculated:
 
 
Cash Compensation
Annualized
Monthly
 
Base Pay
$590,000.00
$49,166.66
 
Pro-rated Holiday Bonus
$24, 603.00
$2,050.25
 
Medical Premium Subsidy
Value of Car (lump sum)
$9,600.00
$31,982.00
$800.00
 
Monthly Compensation
 
$52, 016.91
 
Months of Transition Pay
 
             12
 
Total Transition Pay
 $656, 185.00
 

 








Short-Term Incentive
The Company will pay you your actual short-term cash incentive for F’18. This
amount will be paid in the standard payroll cycle with all other applicable F’18
Short-Term Incentive payments and will be based on a target amount of
Four-Hundred Forty Thousand dollars ($440,000), subject to adjustments based on
actual performance for F’18. In addition, the Company will pay you a pro-rated
amount of your F’19 bonus target based on the number of months worked in F’19,
rounded to the nearest whole month, and resulting in an additional payment of
Thirty-Six Thousand, Six-Hundred Sixty Seven dollars ($36,667) and paid
following F’19 at the same time as to active employees.


Long-Term Incentives
The Company will pay you your long-term incentives issued in F’18 and prior
years, based on the timing and performance metrics outlined in each respective
grant agreement and governed under our 2013 Omnibus Plan. Your F’19 long-term
incentive will be pro-rated based on the number of months worked





--------------------------------------------------------------------------------

Page 5


during F’19 and provided in the form of a long-term cash incentive. Treatment of
each of these items will be as follows:


Long-term Cash Incentives (LTC) - All outstanding Long-Term Cash incentives
issued in F’18 and prior years will be adjusted for actual company performance
and be paid at the same time and in the same manner as active participants. In
addition, the Company will pay you a pro-rated amount of your F’19 long-term
incentive in the form of a LTC bonus target, based on the number of months
worked in F’19, rounded to the nearest whole month, and resulting in an
additional payment of Seventy Thousand dollars ($70,000). This amount will be
adjusted for actual company performance and paid at the same time and in the
same manner as active participants following F’21.


Outstanding Stock-Settled Appreciation Rights (SSARs) - these will vest as
indicated in the award agreements, and continue in force until the earlier of
(a) twelve months following the date of termination or (b) twelve months
following the first date of exercise. 


Vested Stock-Settled Appreciation Rights (SSARs) - these will continue in force
until the earlier of (a) twelve months following the date of termination or (b)
the expiration date.


Outstanding Performance-Based Restricted Stock or Stock Units (PBRS or PBRSU) -
Outstanding PBRS or PBRSU grants will vest without pro-ration, be adjusted for
actual company performance, and become payable on the date indicated in the
applicable award agreements.


A summary of the long term awards impacted, and their estimated value based on
the above parameters is included in the long-term award summary separate to The
Agreement. Please note that the values reflected are indicative of the variables
noted and actual value will be contingent on the above performance and time
implications, as well as the market value of applicable awards.


Outplacement Services
Outplacement services will be provided to help you as you plan the next steps in
your career. The Company will cover the cost of executive outplacement services
at a total cost not to exceed Fifty Thousand dollars ($50,000). Amounts payable
under this benefit will be paid directly to the outplacement agency selected.
These invoices must be submitted to the Company for payment within nine months
of the date of this Release and Agreement in order for them to be paid.


Health Insurance and COBRA
The Company will pay for its portion of your health and dental coverage for
twelve (12) months, in the form of a payment of Nine-Thousand Six-Hundred
dollars ($9,600) as noted above under the Transition Payment, meant to cover
your cost under COBRA. In the event that you elect to continue coverage beyond
this period, you will be responsible for any additional cost to ensure coverage
is uninterrupted.


Company Vehicle
You may use your company vehicle through your last day of employment. You will
be contacted by our fleet department with instructions if you wish to purchase
your vehicle.


Technology
You can retain your iPhone, iPad, and personal computer. All will need to have
BF-related information removed prior to your departure and an IT resource can be
provided to assist with this process.


Questions
If you have any questions about this letter or the Release and Agreement, please
contact Kirsten Hawley, at 502-774-7212.









--------------------------------------------------------------------------------

Page 6


If you choose to sign the Release and Agreement, please return one complete copy
of the letter with the Release and Agreement to Kirsten Hawley, at 850 Dixie
Highway, Louisville, KY 40210.


    








Sincerely,


/s/ Kirsten Hawley


Kirsten Hawley
Chief Human Resources Officer
Brown-Forman Corporation





--------------------------------------------------------------------------------

Page 7




Section 3 - Release and Agreement
1. GENERAL
(a) PURPOSE. I understand that I am entitled to the compensation and benefits
described in Section 1 above (General Information), even if I do not sign this
Section 3 Release and Agreement. I further understand that the Additional
Benefits described in Section 2 above are being offered by the Company to me
conditioned upon and as consideration for my signing and fully complying with
all aspects of this Section 3 Release and Agreement, and that I am not otherwise
eligible for these Additional Benefits.
(b) ENCOURAGEMENT TO CONSULT WITH ATTORNEY. I acknowledge that this Release and
Agreement is a binding legal document and that the Company advises me to consult
with an attorney before signing this Release and Agreement.
(c) REVIEW AND CONSIDERATION PERIOD. I acknowledge that I have been given at
least 21 days to review and consider this Release and Agreement and have had the
opportunity to use as much of that time as I wish before signing it.
I wish to accept the Additional Benefits described in Section 2 of this letter
and in exchange agree as follows:
2. RELEASE AND COVENANT NOT TO SUE. I hereby release, to the extent permitted by
law, the Company and all of its divisions, subsidiaries, affiliates, employees,
officers, directors, successors and assigns (hereinafter "the Company') from all
claims, actions, causes of action, direct or derivative suits, demands,
grievances, promises, rights, warranties, debts, judgments, obligations,
liabilities, damages, losses, costs and expenses of every kind and nature, known
or unknown, suspected or unsuspected, foreseen or unforeseen, which I may have
or claim to have against the Company except as noted in Paragraph 2(d) below.
(a) This release includes but is not limited to all claims that I may have for
discrimination on the basis of religion, national origin, race, sex, disability,
age (including all claims under the Age Discrimination in Employment Act of 1967
as amended (ADEA)), and all other protected classifications under any other
federal, state or local laws or regulations, except as noted in Paragraph 2(d)
below. I also release, to the extent permitted by law, and except as noted in
Paragraph 2(d) below, any and all common law and statutory claims, including but
not limited to, contract, tort, or wrongful discharge claims.
(b) Except as provided in Paragraph 2(d) below and to the extent permitted by
law, I agree never to file any lawsuit, complaint, proceeding, grievance or
action of any sort arising from my employment or the termination of my
employment with the Company prior to the Effective Date of this Agreement as set
forth in Paragraph 4(a) below. If I violate this promise by suing the Company,
then I agree that I will forfeit any outstanding payments or benefits due under
Section 2 of this letter and will repay to the Company any amounts and benefits
already paid or provided pursuant to Section 2 of this letter.
(c) This Release and Covenant Not to Sue covers both known and unknown claims
that may exist prior to the Effective Date of this Agreement, as set forth in
Paragraph 4(a) below.
(d) This Release and Covenant Not to Sue does NOT cover:
 
 
(i)
any rights or claims arising after the Effective Date of this Release and
Agreement; or

 





--------------------------------------------------------------------------------

Page 8


 
(ii)
my right to communicate with, file a charge with, or participate in an
investigation conducted by any federal, state, or local government agency or law
enforcement entity, or to bring an action under Equal Employment Opportunity
Commission ("EEOC")-enforced statutes with respect to rights that I cannot be
required to waive; or



 
(iii)
my rights to commence an action or proceeding to enforce this Release and
Agreement or to file a suit challenging its validity under the ADEA; or

 
 
(iv)
any rights or claims I may have for benefits under the provisions of any pension
benefit plan maintained by the Company and which is applicable to me; or

 
 
(v)
any rights which I may have under the existing or then-current indemnification
provision in the Company’s Articles, Bylaws, or any employee benefit plan with
which I worked at the Company’s request, or any such provisions applying to
employees generally, for any actions or claims against me arising out of my
tenure as an officer and employee of the Company; or

 
 
(vi)
any rights preserved by or created under this Agreement and/or the law.

(e) I agree that I will not file any claim or suit against the Company for any
reason without first engaging in discussions with a designated Company
representative in a good faith effort to resolve the dispute. Any such claim or
suit shall be filed in the state or federal courts located in Jefferson County,
Kentucky. In any claim or suit that I file, the prevailing party shall be
entitled to its reasonable attorneys’ fees and costs.
3. AGREEMENTS.
(a) MUTUAL NON-DISPARAGEMENT. I will not make any statements (whether orally or
in writing) which are intended to be derogatory or damaging to the Company, its
business, the business reputation, practices, or conduct of its Board of
Directors, or any of the Company’s assets, businesses, or relations with
customers, suppliers, or consumers. The Company’s Directors and the Executive
Leadership Team in office as of the Effective Date shall also not make any
statements (whether orally or in writing) which are intended to be derogatory or
damaging to me. This paragraph shall not restrict my ability or the ability of
the Company to (i) respond to any inquiry from applicable regulatory or other
authorities or to provide information pursuant to legal process, court order,
subpoena, or other effective directive by a court, administrative agency,
arbitration panel, or legislative body, or pursuant to law, rule, regulation, or
other requirement; (ii) enforce this Agreement; (iii) discuss any person or the
Company generally with legal counsel in a context in which it reasonably is
expected that the attorney will maintain as confidential under the
attorney-client privilege; or (iv) communicate with, or participate in an
investigation conducted by, the EEOC or any other federal, state, or local
government agency or law enforcement entity. Further, this paragraph shall not
require me to affirmatively take actions to enhance or support the Company or
other stakeholders.
(b) CONFIDENTIALITY. I acknowledge and reaffirm my ongoing legal and
professional obligations to maintain confidential and not use or disclose to any
other person or entity other than as permitted or required by law any trade
secrets or other non-public, confidential information belonging to the Company.
Confidential information includes all non-public: manufacturing, marketing and
strategic information and data; costs and pricing structures; financial and
accounting data; information regarding customers and suppliers; trade secrets
and trademarks; information regarding the Board of Directors’ Committees and
their activities; information regarding the shareholders’ shareholdings and
relationships with the Company; and legal and/or regulatory information. Nothing
in this Agreement shall prohibit or restrict me (or my attorney) from





--------------------------------------------------------------------------------

Page 9


 responding to any inquiry, or providing testimony, about the Company’s
confidential or proprietary information by or before any federal or state
administrative or regulatory agency or authority, including pursuant to legal
process, court order, subpoena, or other effective directive by a court,
administrative agency, arbitration panel, or legislative body, or pursuant to
law, rule, regulation, or other requirement, or in connection with any
communication with, or participation in an investigation conducted by, the EEOC
or any other federal, state, or local government agency or law enforcement
entity.
(c) NON-COMPETITION. I agree, for a period of twelve (12) months following
May 31, 2018, not to accept employment with or serve as a Board member of, or
consultant to, or have any other advisory or ownership relationship with (other
than as an owner of less than one percent of its stock or as a consumer of its
products) any spirits Supplier (“Supplier” being defined as any U.S. or non-U.S.
spirits producer, manufacturer, brand owner, primary brand marketer, or
importer). Notwithstanding the foregoing, the Company agrees and acknowledges
that this non-competition provision does not prohibit my employment with,
consultancy to, or ownership of (i) any company whose primary business is as a
beverage alcohol distributor in the U.S., even if such distributor owns brands
and/or is also licensed as a spirits supplier or importer; or (ii) any Supplier
whose annual volume is less than 200,000 cases, except Suppliers of bourbon
whiskey or Tennessee whiskey.
(d) PROSPECTIVE EMPLOYMENT. I and the Company agree that all third party
inquiries regarding my employment at Brown Forman, including, but not limited
to, all inquiries from prospective employers, shall be referred to the Company’s
Human Resources Department and shall be handled pursuant to (i) what is the
current Company policy, which policy provides that such inquiries shall be
responded to with only the following information: my dates of employment; the
positions held during my employment with the Company; and if requested by the
party making the inquiry, confirmation of my final compensation package or (ii)
by a letter of recommendation from Paul Varga when I have so requested to the
company’s Chief Human Resources Officer. The Company has also agreed to provide
me an executed copy of a Letter of Introduction which I may use as I see fit. In
addition, the Company will fund executive outplacement services at a total cost
not to exceed Fifty Thousand Dollars ($50,000.00), which Fifty Thousand Dollars
($50,000) will be paid directly to the outplacement agency I select upon
presentation to the Company of an invoice. Such invoice must be submitted to the
Company for payment within nine months of the date of this Release and
Agreement.
(e) UNEMPLOYMENT CLAIM. The Company agrees not to contest any claim that I may
make for unemployment compensation benefits.
 
(f) INDEMNIFICATION. As of the execution date of this Release and Agreement, the
Company confirms that it has no intent to assert any legal cause of action
against me. Moreover, the Company agrees to indemnify and hold me harmless to
the fullest extent permitted by applicable law and/or, at a minimum, the
organizational documents and policies of the Company, including all policies
allowing the advancement of reasonable and documented attorneys’ fees and
expenses and all policies concerning amounts paid in settlement, for my actions
or inactions in accordance with my performance of duties as an officer,
employee, or agent of the Company or as a fiduciary of any benefit plan of the
Company. The Company also agrees to provide me with directors’ and officers’
liability insurance coverage after my employment with regard to matters
occurring during my employment with the Company, which coverage will be at a
level at least equal to the greatest level afforded other current officers of
the Company.
(g) COOPERATION. I agree to (i) cooperate with reasonable requests made to me by
the Company to provide information and to respond to questions related to
matters that occurred while I was employed by the Company and of which I have
knowledge; and (ii) at the Company’s request, participate in any proceeding or
litigation before any arbitral, administrative, judicial, legislative, or other
body or agency related to such matters. My agreement to cooperate or participate
in this regard, however, is premised upon being compensated for reasonable
attorneys’ fees and expenses, including but not limited to, reasonable fees and
expenses of any lawyer I choose to retain in connection with, as well as
reasonable travel, lodging, and meal expenses incurred by me in, performing all
acts and executing and delivering any documents that may be reasonably necessary
to carry out the provisions of this paragraph.





--------------------------------------------------------------------------------

Page 10


4. OTHER MATTERS
(a) RIGHT TO REVOKE. I understand that I may revoke this Release and Agreement
within seven (7) days after I sign it by delivering or sending a written notice
of revocation to Kirsten Hawley, SVP Chief HR Officer (with a copy to the
General Counsel) at 850 Dixie Highway, Louisville, KY 40210, by no later than
the close of business on the seventh day after I sign this Release and
Agreement. I understand that if I revoke this Release and Agreement, it shall
not be effective or enforceable, and I will not receive the Additional Benefits
described in Section 2 of this letter. I also understand that if I sign this
Release and Agreement, Additional Benefits will not be paid until this
revocation period expires. This Release and Agreement becomes effective on the
eighth day after it is signed by me and not revoked ("the Effective Date"). To
the extent that the end of the revocation period or the Effective Date fall on a
Saturday, Sunday or holiday, the date will be considered the next business day.
(b) ENTIRE AGREEMENT. I agree that this is the entire agreement between me and
the Company, that the Company has not made any promises to me other than in this
letter, and that no changes may be made to this agreement unless in writing and
signed by me and the Company.
(c) SEVERABILITY; GOVERNING LAW; VENUE. I agree that if any part of this Release
and Agreement is found to be illegal or unenforceable, the rest of the Release
and Agreement will nevertheless be enforceable. This Release and Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Kentucky, without giving effect to the principles of conflict of laws; all
disputes arising under or relating to this Agreement, or its breach, shall be
decided in the state or federal courts located in Jefferson County, Kentucky,
except that the Company may seek enforcement of any of the covenants or
commitments contained herein in any jurisdiction where it is necessary in its
judgment to do so. In the event I fail to comply with any of the commitments set
forth in this Release and Agreement, the Company may seek to terminate this
agreement and recover the Additional Benefits provided to me.
 
I ACKNOWLEDGE AND AFFIRM THAT I HAVE CAREFULLY READ THIS RELEASE AND AGREEMENT.
I UNDERSTAND IT AND HAVE NO QUESTIONS ABOUT WHAT IT MEANS. I HAVE NOT BEEN
FORCED OR INTIMIDATED IN ANY WAY TO SIGN IT, AND I AM KNOWINGLY AND VOLUNTARILY
ENTERING INTO IT.




/s/ Jill A. Jones__________________    
Signed


5/14/18________________________
Dated































--------------------------------------------------------------------------------

Page 11


IMPORTANT!
Your health care benefits stop at separation and must be activated
under COBRA or under Retiree Medical (if eligible) before any claims can be
considered. The Retiree Medical information below applies to the pre-65 B-F
Retiree Medical plan. If you (or your spouse/partner) are Medicare Eligible
(typically age 65 or older), please contact Lindsay Gabbard regarding your
post-65 Retiree Medical coverage information.




 
 
Insurance terminates at midnight on your separation date.
 
 
 
 
 
 
 
 
 
ò
 
 
 
 
 
 
 
 
 
 
 
Receive COBRA letter from Businessolver within 21 days of your separation date.
If eligible for Retiree Medical (RM), you’ll receive a RM enrollment worksheet
within 2 weeks of your separation date.
 
 
 
 
 
 
 
 
 
 
 
ò
 
 
 
 
 
 
 
If COBRA form or RM form is NOT signed and returned,
You have
NO coverage.
ï
If health coverage is to continue, you must sign and return COBRA Enrollment
form to Businessolver within the time frame provided in Businessolver ‘s’
letter. If eligible for RM, complete the RM enrollment through the Benefits
Service Center within 31 days of your separation from the Company instead of
electing COBRA for Medical & Rx coverage.
ð
COBRA Enrollment Form signed and returned to Businessolver or RM election made
with the Benefits Service Center. You will receive monthly invoices from
Businessolver for COBRA and/or RM. Note: RM is for Medical and Rx only. Vision &
Dental can only be continued under COBRA.
 
 
 
 
÷
 
ø
 
 
 
ý
 
 
 
 
 
 
    AND
 
      AND
 
 
 
 
 
 
 
 
 
ò
 
 
 
ò
 
 
 
 
 
 
 
Transition Letter Release and Agreement is NOT signed and returned, you will not
receive the Medical Premium Subsidy shown in Schedule 2
 
Transition Letter Release and Agreement is signed & returned to HR Generalist.
Company will provide you with a Medical Premium Subsidy for the period stated in
letter. You are responsible for paying the full COBRA/RM premium. The subsidy
amount will be provided within your monthly transition amount.
 
 
 
 
 
 
 
 
ò
 
 
 
ò
 
 
 
 
 
 
 
COBRA/RM coverage activated retroactive to separation date.
(May take 3 weeks after premium payment from you is received by Businessolver)
ð
COBRA/RM coverage activated retroactive to separation date.
(May take 3 weeks after premium payment from you is received by Businessolver)
 
 
 
 
 
 
 
 
 
 
 
 
ò
 
 
 
 
 
 
 
 
 
 
For expenses prior to activation, call customer service number on back of your
insurance card for reimbursement.






















